Citation Nr: 1002080	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-01 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.  

2.  Entitlement to a disability rating greater than 10 
percent for posttraumatic syndrome with headaches.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from May 1975 to June 
1979.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and March 2008 decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

The Veteran testified at a Board videoconference hearing 
before the undersigned Veterans Law Judge in October 2009.  

The issues of a TDIU and an increased rating for 
posttraumatic syndrome with headaches on an extraschedular 
basis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve during a period of war for 90 
days or more and was not separated from service due to an 
adjudicated service-connected disability.  

2.  As of October 28, 2004, the Veteran's service-connected 
posttraumatic syndrome with headaches, to include migraine 
headaches, is manifested by headaches three to five times per 
week, prostrating at times.  The evidence does not indicate 
that the Veteran's disability is manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

3.  Since the effective date of the new criteria (October 23, 
2008), the Veteran can receive an additional 10 percent award 
for other recurrent subjective symptoms of his service-
connected brain injury such as dizziness, occasional nausea, 
insomnia, sensitivity to light and sound (photophobia and 
phonophobia), occasional fatigue, and occasional blurred 
vision that "mildly" interfere with work, instrumental 
activities of daily living, family, and other close 
relationships.   

CONCLUSIONS OF LAW

1.  The criteria are not met for establishing basic 
eligibility for VA nonservice-connected pension benefits.  
38 U.S.C.A. §§ 1501(4), 1521, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.102, 3.159, 3.203 
(2009).  

2.  As of October 28, 2004, the criteria for a higher 30 
percent rating, but no greater, for posttraumatic syndrome 
with migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8045-
9304, 8100 (2008).

3.  As of October 23, 2008, the criteria for an additional 10 
percent disability rating, but no greater, for posttraumatic 
syndrome with other subjective symptoms aside from headaches 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.114, 3.159, 4.1-4.7, 
4.10, 4.21, 4.124a, Diagnostic Code 8045 (effective October 
23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the Veteran's pension claim, here, the Veteran 
simply has no wartime service.  The provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), have no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  See also Smith v.Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  
Therefore, with regard to pension, the Board finds that no 
further action is necessary under the statutory and 
regulatory duties to notify and assist.  

In any event, review of the claims folder finds compliance 
with the VCAA, 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  For both the pension 
and increased rating claims, the duty to notify was 
accomplished by way of VCAA letters from the RO to the 
Veteran dated in November 2005, September 2006, December 
2007, April 2008, May 2008, and March 2009.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
pension and increased rating claims; (2) informing him about 
the information and evidence the VA would seek to provide; 
and (3) informing him about the information and evidence he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the September 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned when service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In addition, with regard to the additional notice 
requirements for increased rating claims, the May 2008 VCAA 
letter was compliant with the U.S. Court of Appeals for 
Veterans Claims (Court's) recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  That is, in this letter, 
the Veteran was advised of the evidentiary and legal criteria 
necessary to substantiate a higher rating for his head injury 
disability.  In any event, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently 
vacated the Court's previous decision in Vasquez-Flores, 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, 
overall, the Board is satisfied that the RO provided both 
generic and specific VCAA notice as to the increased rating 
claim when considering all of the VCAA letters provided.  

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the Veteran with 
all VCAA notice prior to the January 2006 and March 2008 
adverse determinations on appeal.  But in Pelegrini II, the 
Court also clarified that in these situations VA does not 
have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Id.  Rather, VA need only ensure the Veteran receives 
(or since has received) content-complying VCAA notice, 
followed by readjudication of his claims, such that he is 
still provided proper due process.  In other words, he must 
be given an opportunity to participate effectively in the 
processing of his claims.  The Federal Circuit Court recently 
held that a Statement of the Case (SOC) or Supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the June 2009 SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  As 
such, the Board concludes prejudicial error in the timing or 
content of VCAA notice has not been demonstrated.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), relevant VA 
treatment records, Social Security Administration (SSA) 
records, and afforded the Veteran several VA medical 
examinations to determine the severity of his head injury 
disability.  The Veteran has submitted personal statements, 
hearing testimony, and duplicate VA treatment records.  In 
fact, in March 2009 the Veteran indicated he had no further 
evidence to submit.  As there is no indication that 
additional relevant evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Pension

The law authorizes the payment of a nonservice-connected 
disability pension to a wartime Veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a Veteran: 

(1) served in the active military, naval or air service for 
ninety (90) days or more during a period of war;

(2) is permanently and totally disabled from nonservice-
connected disability not due to his/her own willful 
misconduct; and

(3) meets the net worth requirements under 38 C.F.R. § 3.274, 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§§ 3.3, 3.23.  

38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2009). 

As to the requirement of wartime service, a Veteran meets the 
service requirements of this section if he or she served in 
the active military, naval, or air service 1) for ninety days 
or more during a period of war; 2) during a period of war and 
was discharged or released from such service for a service-
connected disability; 3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or 4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3).  

The term "period of war" for pension purposes means the 
Mexican Border Period, World War I, World War II, the Korean 
conflict, the Vietnam era, the Persian Gulf War, and the 
period beginning on the date of any future declaration of War 
by the Congress and ending on the date prescribed by 
Presidential proclamation or concurrent resolution of the 
Congress.  38 U.S.C.A. § 1501(4) (West 2002); 38 C.F.R. § 3.2 
(2009).  Pursuant to 38 C.F.R. § 3.2(f), with regard to the 
Vietnam War, the period beginning on February 28, 1961 and 
ending on May 7, 1975, inclusive, is the established period 
of war in the case of a Veteran who actually served in the 
Republic of Vietnam during that period.  The period beginning 
August 5, 1964 and ending on May 7, 1975, inclusive, is the 
established period of war in all other cases.     

VA's determination of whether a claimant's service meets the 
threshold statutory requirements is dependent upon service 
department records verifying the character of a claimant's 
service.  VA does not have the authority to alter the 
findings of the service department.  38 C.F.R. § 3.203(a) 
(2009); Spencer v. West, 13 Vet. App. 376, 380, (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  

Analysis - Pension

The threshold issue to initially address in a pension case is 
whether the Veteran has the requisite period of wartime 
service.  If that issue is answered in the affirmative, the 
additional issues of permanent and total disability and net 
worth and income requirements will then be addressed.  
However, if he does not have the requisite wartime service, 
there is no need to proceed further or address any other 
issue.

The Veteran's DD Form 214 reveals that he had active military 
service from May 23, 1975 to June 5, 1979.   However, there 
is no evidence of service during the Vietnam War.  In fact, 
the Vietnam War period officially ended on May 7, 1975, a few 
weeks before the Veteran's induction into the military on May 
23, 1975.  There is no allegation or evidence that he had 
active service during any other period of time, including a 
period of war.  The Veteran did not even serve one day during 
a period of war.  His service was during peacetime.  
Furthermore, the claims folder shows the Veteran was not 
discharged from service during a period of war with a 
disability adjudicated as service-connected.  Since the 
Veteran's service was outside of this time frame, he does not 
have established wartime service for purposes of VA pension 
benefits.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3).  Thus, the Veteran's claim must be denied as a 
matter of law.

In summary, the Board finds that the Veteran does not meet 
the basic criteria of wartime service for eligibility for 
improved pension.  Accordingly, his claim must be denied for 
lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 
265 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).  The Board is sympathetic to the 
Veteran's pension claim and his particular circumstances 
which reveal treatment for certain medical disorders.  
Nonetheless, VA is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning a 
disability evaluation per 38 C.F.R. § 4.1.  However, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent 
decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
That is to say, the Board must consider whether there have 
been times when the disability has been more severe than at 
others, and rate it accordingly.  The posttraumatic syndrome 
with headaches issue arises from a claim for an increased 
rating received in October 2005.  The relevant temporal focus 
for adjudicating the level of disability of an increased 
rating claim is from the time period one year before the 
claim was filed (in this case, October 2004) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2009).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Governing Laws and Regulations for Traumatic Brain Injuries

The Veteran's posttraumatic syndrome with headaches is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8045, residuals of a traumatic brain injury (TBI).  38 
C.F.R. § 4.124a.  This 10 percent rating has been in effect 
since July 28, 1986, when service connection was initially 
granted for this disorder.  

The Veteran's claim for an increased rating for posttraumatic 
syndrome with headaches was received on October 28, 2005.  
During the course of the appeal, the regulations for the 
evaluation of brain disease due to trauma or TBI under 
Diagnostic Code 8045 were amended, effective October 23, 
2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  
The Federal Register's paragraph addressing the applicability 
date of the new regulation specifically states: 

The amendment shall apply to all 
applications for benefits received by VA 
on or after October 23, 2008. The old 
criteria will apply to applications 
received by VA before that date.  
However, a Veteran whose residuals of TBI 
were rated by VA under a prior version of 
38 CFR 4.124a, diagnostic code 8045, will 
be permitted to request review under the 
new criteria, irrespective of whether his 
or her disability has worsened since the 
last review or whether VA receives any 
additional evidence.  The effective date 
of any increase in disability 
compensation based solely on the new 
criteria would be no earlier than the 
effective date of the new criteria.  The 
effective date of any award, or any 
increase in disability compensation, 
based solely on these new rating criteria 
will not be earlier than the effective 
date of this rule, but will otherwise be 
assigned under the current regulations 
governing effective dates, 38 CFR 3.400, 
etc.  The rate of disability compensation 
will not be reduced based on these new 
rating criteria.  

See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  In the present 
case, the Veteran's application for an increased rating was 
received on October 28, 2005, which is before the effective 
date of the amendment - October 23, 2008.  In such 
circumstances, generally only the previous criteria would 
normally apply as discussed above in the Federal Register.  
But here, after the RO had advised the Veteran of the new 
criteria in a letter dated in March 2009, the Veteran 
requested review under the new criteria in a statement dated 
the same month.  Therefore, based on the Federal Register's 
pronouncement above, the new criteria must also be discussed.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the Veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, in this 
case, prior to October 23, 2008, the Board may apply only the 
previous version of the rating criteria.  As of October 23, 
2008, the Board must apply whichever version of the rating 
criteria is more favorable to the Veteran.

Under the previous regulation, Diagnostic Code 8045 provides 
for the evaluation of brain disease due to trauma.  38 C.F.R. 
§ 4.124a (2008).  This diagnostic code specifies that purely 
neurological disabilities are rated under the applicable 
diagnostic code.  Purely subjective complaints, such as 
headache, dizziness, or insomnia, which are recognized as 
symptomatic of brain trauma, are rated at 10 percent and no 
more under Diagnostic Code 9304 (dementia due to head trauma) 
and may not be combined with any other rating for a 
disability due to brain trauma.  A rating in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 may not be assigned in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Id.

Under the amended regulation, Diagnostic Code 8045 again 
provides for the evaluation of TBI.  38 C.F.R. § 4.124a 
(effective October 23, 2008).  But now there are three main 
areas of dysfunction listed that may result from TBI and have 
profound effects on functioning: cognitive (which is common 
in varying degrees after TBI), emotional/behavioral, and 
physical.  Each of these areas of dysfunction may require 
evaluation.  

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the 
brain.  Executive functions are goal setting, speed of 
information processing, planning, organizing, prioritizing, 
self-monitoring, problem solving, judgment, decision making, 
spontaneity, and flexibility in changing actions when they 
are not productive.  Not all of these brain functions may be 
affected in a given individual with cognitive impairment, and 
some functions may be affected more severely than others.  In 
a given individual, symptoms may fluctuate in severity from 
day to day.  Evaluate cognitive impairment under the table 
titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals 
of TBI, whether or not they are part of cognitive impairment, 
under the subjective symptoms facet in the table titled 
"Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified."  However, separately evaluate 
any residual with a distinct diagnosis that may be evaluated 
under another diagnostic code, such as migraine headache or 
Meniere's disease, even if that diagnosis is based on 
subjective symptoms, rather than under the "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified" table.  Id.  

Evaluate emotional/behavioral dysfunction under § 4.130 
(Schedule of ratings--mental disorders) when there is a 
diagnosis of a mental disorder.  When there is no diagnosis 
of a mental disorder, evaluate emotional/behavioral symptoms 
under the criteria in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  Id.  

Evaluate physical (including neurological) dysfunction based 
on the following list, under an appropriate diagnostic code: 
Motor and sensory dysfunction, including pain, of the 
extremities and face; visual impairment; hearing loss and 
tinnitus; loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and other 
communication difficulties, including aphasia and related 
disorders, and dysarthria; neurogenic bladder; neurogenic 
bowel; cranial nerve dysfunctions; autonomic nerve 
dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate 
under the most appropriate diagnostic code.  Evaluate each 
condition separately, as long as the same signs and symptoms 
are not used to support more than one evaluation, and combine 
under § 4.25 the evaluations for each separately rated 
condition.  The evaluation assigned based on the "Evaluation 
of Cognitive Impairment and Other Residuals of TBI Not 
Otherwise Classified" table will be considered the evaluation 
for a single condition for purposes of combining with other 
disability evaluations.  Id.  

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive 
impairment), being housebound, etc.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms: 
The table titled "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" contains 10 
important facets of TBI related to cognitive impairment and 
subjective symptoms.  It provides criteria for levels of 
impairment for each facet, as appropriate, ranging from 0 to 
3, and a 5th level, the highest level of impairment, labeled 
"total."  However, not every facet has every level of 
severity.  The Consciousness facet, for example, does not 
provide for an impairment level other than "total," since any 
level of impaired consciousness would be totally disabling. 
Assign a 100-percent evaluation if "total" is the level of 
evaluation for one or more facets.  If no facet is evaluated 
as "total," assign the overall percentage evaluation based on 
the level of the highest facet as follows: 0 = 0 percent; 1 = 
10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, 
assign a 70 percent evaluation if 3 is the highest level of 
evaluation for any facet.  Id.  

Note (1): There may be an overlap of manifestations of 
conditions evaluated under the table titled ``Evaluation Of 
Cognitive Impairment And Other Residuals Of TBI Not Otherwise 
Classified'' with manifestations of a comorbid mental or 
neurologic or other physical disorder that can be separately 
evaluated under another diagnostic code.  In such cases, do 
not assign more than one evaluation based on the same 
manifestations.  If the manifestations of two or more 
conditions cannot be clearly separated, assign a single 
evaluation under whichever set of diagnostic criteria allows 
the better assessment of overall impaired functioning due to 
both conditions. However, if the manifestations are clearly 
separable, assign a separate evaluation for each condition.  
Id.  

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms 
that must be present in order to assign a particular 
evaluation.  Id.  

Note (3): "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for 
independent living, such as meal preparation, doing housework 
and other chores, shopping, traveling, doing laundry, being 
responsible for one's own medications, and using a telephone.  
These activities are distinguished from "Activities of daily 
living," which refers to basic self-care and includes bathing 
or showering, dressing, eating, getting in or out of bed or a 
chair, and using the toilet.  Id.  

Note (4): The terms "mild," "moderate," and "severe" TBI, 
which may appear in medical records, refer to a 
classification of TBI made at, or close to, the time of 
injury rather than to the current level of functioning.  This 
classification does not affect the rating assigned under 
diagnostic code 8045.  Id.  

Note (5): A Veteran whose residuals of TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 
8045, irrespective of whether his or her disability has 
worsened since the last review.  VA will review that 
Veteran's disability rating to determine whether the Veteran 
may be entitled to a higher disability rating under 
diagnostic code 8045.  A request for review pursuant to this 
note will be treated as a claim for an increased rating for 
purposes of determining the effective date of an increased 
rating awarded as a result of such review; however, in no 
case will the award be effective before October 23, 2008.  
For the purposes of determining the effective date of an 
increased rating awarded as a result of such review, VA will 
apply 38 CFR 3.114, if applicable.  Id.  

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND 
OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides 
that for Subjective Symptom Facets of cognitive impairment 
and other residuals of TBI not otherwise classified, a level 
of impairment of:

0 (0 percent) is provided for subjective symptoms that do not 
interfere with work; instrumental activities of daily living; 
or work, family, or other close relationships.  Examples are: 
mild or occasional headaches, mild anxiety;

1 (10 percent) is provided for three or more subjective 
symptoms that mildly interfere with work; instrumental 
activities of daily living; or work, family, or other close 
relationships.  Examples of findings that might be seen at 
this level of impairment are: intermittent dizziness, daily 
mild to moderate headaches, tinnitus, frequent insomnia, 
hypersensitivity to sound, hypersensitivity to light;

2 (40 percent) is provided for three or more subjective 
symptoms that moderately interfere with work; instrumental 
activities of daily living; or work, family, or other close 
relationships.  Examples of findings that might be seen at 
this level of impairment are: marked fatigability, blurred or 
double vision, headaches requiring rest periods during most 
days. 

Upon review of the evidence, under the previous regulations, 
a higher 30 percent rating is warranted for the Veteran's 
posttraumatic syndrome with migraine headaches.  38 C.F.R. 
§ 4.7.  The Veteran was already in receipt of the highest 
assignable evaluation available (10 percent) under Diagnostic 
Codes 8045-9304 for purely subjective headache complaints.  A 
rating in excess of 10 percent is not assignable under 
Diagnostic Code 9304 in the absence of a diagnosis of multi-
infarct dementia, as a consequence of brain trauma.  In this 
instance, the evidence of record is negative for a diagnosis 
of multi-infarct dementia, such that a higher rating is not 
available under the previous version of Diagnostic Codes 
8045-9304.  However, the Board notes that the Veteran has 
been diagnosed with migraine headaches throughout the appeal.  
That is, VA treatment records dated from 2003 to 2009 
frequently classify his headaches as "basilar migraines" on 
the top and occipital region of his head.  These records 
associate his migraines with his service-connected head 
injury when a tank hatch struck his head in 1978.  In 
addition, the Veterans numerous lay statements regarding 
symptoms of migraine headaches 3-5 times per week since the 
time of the in-service 1978 head injury are competent, 
credible, and consistent.  

The Board notes that the September 2007 VA ear, nose and 
throat (ENT) examiner and the March 2008 VA neurological 
examiner disagreed about whether the Veteran's migraine 
headaches were related to his in-service head injury.  In 
this regard, when it is not possible to separate the effects 
of the service-connected condition versus a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the Veteran's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(citing 61 Fed. Reg. 52,698 (1996)).  Thus, in the present 
case, his migraine headache symptomatology will not be 
distinguished from his posttraumatic syndrome with headache 
symptomatology.  They will be considered one in the same for 
purposes of rating the service-connected disability at issue.     
  
As such, the Board believes that it is proper to consider the 
rating criteria for migraine headaches under Diagnostic Code 
8100, as it has the potential to provide a higher rating for 
the Veteran's headaches than the maximum 10 percent available 
under Diagnostic Codes 8045-9304.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board believes another rating code (Diagnostic Code 8100) is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 8100, a noncompensable rating for 
migraine is warranted with less frequent attacks.  A higher 
10 percent rating is in order for migraine with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
assigned for migraine with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A maximum evaluation of 50 percent is awarded when 
migraine is characterized by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a (2008).    

As already alluded to above, the Board finds that the 
evidence supports a 30 percent rating, but no higher, for the 
Veteran's posttraumatic syndrome with migraine headaches 
under Diagnostic Code 8100.  38 C.F.R. § 4.7.  In this 
regard, VA treatment records and VA examinations, as well as 
the Veteran's personal statements and hearing testimony, 
document recurring migraine headaches varying from three to 
five per week.  The December 2005 VA neurological examiner 
noted the headaches can last over an hour, and can 
necessitate bed rest.  They were noted to be prostrating in 
nature.  The same VA neurological examiner in March 2008 
noted multiple prostrating headaches a month.  The Veteran 
has credibly related that the headaches are prostrating.  
Therefore, a 30 percent rating is clearly warranted under 
Diagnostic Code 8100.  

However, an even higher 50 percent rating is not warranted 
under Diagnostic Code 8100.  38 C.F.R. § 4.7.  That is, his 
migraines are not characterized by very frequent completely 
prostrating and prolonged attacks productive of "severe" 
economic inadaptability.  In this regard, the October 2008 VA 
neurological examiner emphasized that the Veteran's headache 
history was deemed "unreliable."  In addition, although VA 
treatment records in 2006 reveal he had to take time off work 
when necessary due to his headaches, the September 2007 VA 
neurological examiner indicated that the issue of 
unemployability due to headaches was "difficult to answer."  
The VA examiner explained that patients with similar 
frequency and severity of headaches as the Veteran are able 
to cope and remain gainfully employed.  VA records 
demonstrate that his migraine headaches cause the Veteran to 
have to lie down in bed for several hours.  The Board does 
not find this to be persuasive evidence of severe economic 
adaptability.  VA examinations, VA treatment records, and the 
Veteran's statements also provide evidence the Veteran is not 
employed due to nonservice-connected gout, among other 
factors.  Hence, the overall disability picture does not 
demonstrate "severe" economic inadaptability due solely to 
migraines, such that a higher 50 percent rating is not 
warranted.  

Accordingly, resolving any doubt in the Veteran's favor, a 
higher 30 percent rating is warranted under the previous 
criteria for posttraumatic syndrome with migraine headaches.  
38 C.F.R. § 4.3.  The Board emphasizes it is assigning the 
higher 30 percent evaluation for migraine headaches under 
Diagnostic Code 8100 instead of the previous 10 percent 
rating for headaches with other subjective symptoms under 
Diagnostic Codes 8045-9304.  The Veteran is simply not 
entitled to separate 30 and 10 percent ratings for headaches 
under the previous criteria.  In this vein, the previous 
version of Diagnostic Code 8045 instructs that it is 
impermissible to combine the maximum 10 percent rating under 
that diagnostic code with any other rating for a disability 
due to brain trauma.  See 38 C.F.R. § 4.124a (2008).  
Moreover, both diagnostic codes cannot be assigned at the 
same time for headaches, since this would constitute 
pyramiding.  See 38 C.F.R. § 4.14 (rating the same disability 
under various diagnoses is to be avoided).  

But under the new regulations, an additional 10 percent 
disability rating for other symptoms of the Veteran's 
posttraumatic syndrome is warranted under Diagnostic Code 
8045.  38 C.F.R. § 4.7.  In this regard, VA treatment records 
and VA examinations dated from 2003 to 2009, as well as the 
Veteran's personal statements and hearing testimony, 
consistently document other recurrent symptoms of his 
service-connected brain injury aside from headaches - such 
as dizziness, occasional nausea, insomnia, sensitivity to 
light and sound (photophobia and phonophobia), occasional 
fatigue, and occasional blurred vision.  

Under the new Diagnostic Code 8045, subjective symptoms that 
are residuals of TBI, whether or not they are part of 
cognitive impairment, are to be rated under the subjective 
symptoms facet in the table titled "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise 
Classified."  38 C.F.R. § 4.124a (effective October 23, 
2008).  The Board finds that the overall disability picture 
is consistent with a level of impairment of 1 (that is, 10 
percent disabling) under the Subjective Symptom Facet of 
cognitive impairment and other residuals of TBI not otherwise 
classified.  Specifically, a level of impairment of 1 (10 
percent disabling) is provided for three or more subjective 
symptoms that mildly interfere with work; instrumental 
activities of daily living; or work, family, or other close 
relationships.  VA treatment records, VA examinations, SSA 
records, and the Veteran's statements and testimony reveal 
that his other subjective symptoms aside from headaches do 
have some impact on his work.  However, the October 2008 and 
June 2009 VA TBI examination reports revealed that the 
Veteran was independent in both "Instrumental activities of 
daily living" and "Activities of daily living.  He still 
lives with his family, although VA treatment records show 
that his documented nonservice-connected cocaine and alcohol 
abuse affect his relationships with them.  However, the 
evidence does not reveal that his subjective symptoms 
"moderately" interfere with work; instrumental activities 
of daily living; or work, family, or other close 
relationships.  As such, he is not entitled to an even higher 
40 percent rating under the new criteria.  38 C.F.R. § 4.7.  

However, the new Diagnostic Code 8045 also states that VA 
should separately evaluate any residual with a distinct 
diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Meniere's disease, even if 
that diagnosis is based on subjective symptoms, rather than 
under the "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" table.  Id.  In 
addition, Note (1) to the new Diagnostic Code 8045 provides 
that if the manifestations of TBI manifestations are clearly 
separable, assign a separate evaluation for each condition.  
Id.  In this regard, the Board will continue with its 
separate 30 percent evaluation for the headache component of 
the Veteran's service-connected TBI injury under Diagnostic 
Code 8100.   

The Board has also considered whether additional, separate 
ratings are appropriate under both the old and new criteria 
for additional cognitive, behavioral, and physical 
symptomatology of record potentially stemming from the 
Veteran's service-connected TBI.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (previous and amended regulations).  
However, the Board finds that any additional cognitive, 
behavioral, and physical symptomatology of record is 
associated with various nonservice-connected conditions, as 
opposed to his service-connected TBI.  

Specifically, with regard to documented emotional / 
behavioral symptomatology, the October 1987 VA psychiatric 
examiner noted anxiety associated with the Veteran's 
"environment", as opposed to his service-connected head 
injury.  In contrast, the Board acknowledges that a brief 
February 2006 VA psychiatric note indicated that the Veteran 
has psychosis and depression due to his service-connected 
head injury.  However, this opinion is outweighed by a more 
thorough and reasoned March 2006 VA neuropsychological 
evaluation that indicates the Veteran has a diagnosis of 
psychotic disorder, NOS, but there is only a "remote" 
chance that his symptoms of anger, paranoia, and 
hallucinations over the last 2 years reflect the 1978 in-
service head injury as a "primary causal factor."  This 
view is supported by the October 2008 and June 2009 VA TBI 
examiner, who opined that is "less likely" his psychiatric 
symptoms were caused by his 1978 in-service TBI.  The 
examiner explained that the Veteran was first diagnosed with 
depression and a chronic polysubstance abuse problem in 2004 
after the death of his mother, many years after his 1978 TBI.  

With regard to documented cognitive impairment 
symptomatology, the March 2006 VA neuropsychological 
evaluation reflected that the most prominent risk factor for 
cognitive impairment is the Veteran's history of alcohol 
dependence, his erratic sleep schedule secondary to his night 
work, and his medications.  If the Veteran were to cease his 
level of alcohol consumption, there would be a good chance 
his cognitive impairments would improve.  In addition, the 
October 2008 VA neurological examiner noted that the 
Veteran's cognitive attention problems have been associated 
with his alcohol abuse as opposed to his in-service head 
injury.  Finally, the October 2008 and June 2009 VA TBI 
examiner stated that it is "less likely" his cognitive 
symptoms were caused by his 1978 in-service TBI.  Since the 
Veteran had intact memory in 1987 VA medical records, the 
examiner believed it was "unlikely" his recent cognitive 
impairment was due to his 1978 TBI.  Rather, his cognitive 
impairment is "most likely related" to his chronic 
polysubstance abuse.    

With regard to various remaining physical, neurological, and 
subjective symptomatology, the September 2007 VA neurological 
examiner expressed the view that the Veteran's erectile 
dysfunction was "unlikely" related to his 1978 in-service 
TBI; rather, it was "more likely related" to his alcohol 
abuse, hypertension, psychosis, and gout, as well as 
medications he took.  Moreover, the September 2007 VA 
genitourinary examiner assessed that the Veteran's erectile 
dysfunction was "more likely" secondary to hypertension, 
psychiatric conditions, and the medications taken for these 
conditions.  As to documented weakness and other neurological 
symptoms in the extremities, a July 2008 VA treatment note 
indicated that weakness in the extremities was reported after 
the Veteran's post-service 1993 stroke.  The October 2008 VA 
neurological examiner observed that recent subjective sensory 
findings were new and "unrelated" to his 1978 head injury.  
The examiner further added that the Veteran had no other 
findings to support any other neurologic sequelae of TBI.  An 
August 2007 SSA examination recorded a history of 
hypertension as well after the 1993 stroke.  The October 2008 
VA TBI examiner confirmed that weakness in the left arm and 
left leg was due to the Veteran's 1993 stroke.  This examiner 
also concluded there was no physical impairment indicative of 
a TBI.  Finally, in an August 2009 addendum, the same 
examiner ascertained that symptoms of hearing loss and 
tinnitus since 2004 are also "unrelated" to the Veteran's 
1978 TBI.  

All of the above evidence provides competent and mostly 
uncontroverted medical opinions against additional cognitive, 
behavioral, and physical symptomatology as the result of the 
Veteran's service-connected TBI.  

In summary, the Board finds that the evidence supports an 
additional 10 percent disability rating, but no more, for 
other symptoms of the Veteran's posttraumatic syndrome aside 
from headaches under Diagnostic Code 8045.  38 C.F.R. § 4.3.  

Hart Consideration

As to the award of a higher 30 rating for posttraumatic 
syndrome with migraine headaches under Diagnostic Code 8100, 
this rating is effective from October 28, 2004.   In this 
respect, the evidence of record confirms that the 30 percent 
rating was factually ascertainable one year before the 
October 28, 2005 increased rating claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See also Harper v. 
Brown, 10 Vet. App. 125 126-27 (1997).  

As to the award of an additional 10 percent rating for other 
symptoms of the Veteran's posttraumatic syndrome under the 
new Diagnostic Code 8045, this rating is effective from 
October 23, 2008, the effective date of the new criteria.  In 
this regard, Note (5) of the new Diagnostic Code 8045 
provides that a request for review under the new criteria by 
the Veteran will be treated as a claim for an increased 
rating for purposes of determining the effective date of an 
increased rating awarded as a result of such review; however, 
in no case will the award be effective before October 23, 
2008.  For the purposes of determining the effective date of 
an increased rating awarded as a result of such review, VA 
will apply 38 C.F.R. § 3.114, if applicable.  See also 73 
Fed. Reg. 54,693 (Sept. 23, 2008).   

In the present case, since the request for review by the 
Veteran under the new criteria was received by the VA in 
March 2009, within one year of the October 23, 2008 effective 
date of the new criteria, the additional 10 percent will be 
authorized from October 23, 2008.  See 38 C.F.R. 
§§ 3.114(a)(1), 3.400(p) (2009).


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  

A higher 30 percent disability rating for posttraumatic 
syndrome with migraine headaches is granted, effective from 
October 28, 2004, subject to the laws and regulations 
governing the payment of monetary benefits.  

An additional 10 percent disability rating for other symptoms 
of posttraumatic syndrome under the new rating criteria is 
granted, effective from October 23, 2008, subject to the laws 
and regulations governing the payment of monetary benefits.    


REMAND

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.  

In the present case, during the course of his increased 
rating claim on appeal, the Veteran has submitted assertions 
that he is unemployable due to the service-connected 
posttraumatic syndrome with headaches disability.  See March 
2008 Notice of Disagreement (NOD); March 2008 VA neurological 
examination; October 2008 VA treatment record.  He has also 
alleged on various occasions, and the evidence of record 
reveals, that other nonservice-connected disabilities have 
prevented him from obtaining gainful employment since May 
2007.  But overall, the Board finds the evidence of record 
has reasonably raised the issue of entitlement to a TDIU as 
an element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased 
rating claim, the proper remedy here is for the Board to 
remand, rather than refer, the TDIU issue to the AOJ for 
proper development and adjudication.    

In this regard, VA's Office of General Counsel has stated 
that when the issue of entitlement to a TDIU for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider the TDIU issue.  If the Board determines that 
further action by the RO is necessary with respect to TDIU, 
the Board should remand rather than refer the TDIU issue for 
further development.  See VAOPGCPREC 6-96 at para. 12, 13 
(August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995).  In addition, VA's Office of General Counsel also 
stated that when the issue of entitlement to an 
extraschedular rating or a TDIU rating arises in connection 
with an appeal in an increased rating case, the Board is not 
precluded from issuing a final decision on the issue of an 
increased schedular rating and remanding the extraschedular 
rating or TDIU rating issue to the RO.  See VAOPGCPREC 6-96 
para. 14, 15 (August 16, 1996).  

Therefore, first, the RO (AMC) should send a VCAA notice 
letter to the Veteran for his TDIU claim.  This letter should 
notify the Veteran and his representative of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the TDIU claim.  The notice should 
also indicate what information or evidence should be provided 
by the Veteran and what information or evidence VA will 
attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  In addition, this letter should be compliant 
with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  That is, the Veteran should be provided notice 
that advises him of the disability rating and effective date 
elements of a claim, keeping in mind that a TDIU claim is a 
type of claim for a higher initial disability rating.  

Second, the RO should provide a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based 
on Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  

Third, the Board is referring the issues of TDIU and an 
increased rating for posttraumatic syndrome with headaches to 
the Under Secretary for Benefits or Director of Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 
3.321(b)(1).  

In this regard, a TDIU may be assigned when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

The Veteran currently has the following service-connected 
disabilities:  migraine headaches due to posttraumatic 
syndrome, rated as 30 percent disabling; and various 
subjective symptoms such as dizziness, nausea, photophobia, 
and phonophobia due to posttraumatic syndrome, rated as 10 
percent disabling.  His combined service-connected disability 
rating is 40 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  Thus, he does not satisfy the threshold minimum 
percentage rating requirements of 38 C.F.R. § 4.16(a) for a 
TDIU.

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).    

Concerning this, there is some limited evidence of record 
that the Veteran may be unable to secure and follow a 
substantially gainful occupation due to his service-connected 
posttraumatic syndrome, such that a referral of the TDIU 
claim for extra-schedular consideration is appropriate under 
38 C.F.R. § 4.16(b).  See March 2008 NOD; March 2008 VA 
neurological examination; October 2008 VA treatment record.  
When the Veteran was actually working prior to May 2007, 
there is possible evidence of "marked interference" with 
his employment in 2006 and 2007 due to the Veteran's service-
connected posttraumatic syndrome, such that a referral of the 
increased rating claim for extra-schedular consideration is 
appropriate under 38 C.F.R. § 3.321(b).  See VA treatment 
notes dated in January 2006, July 2006; and January 2007 VA 
Form 9.  In light of this evidence, here, an extra-schedular 
evaluation is warranted.          

The Board emphasizes entitlement to an extra-schedular rating 
under 38  C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings 
are inadequate to compensate for the average impairment of 
earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96.  In this case, both regulations should be addressed on 
remand, since both have been reasonably raised by the 
evidence of record.  

The Board realizes it cannot assign an extra-schedular 
evaluation in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Instead, the Board must refer the Veteran's claim to the 
Under Secretary for Benefits or Director of Compensation and 
Pension Service for this special consideration when the issue 
is either raised by the claimant or is reasonably raised by 
the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, 
and only if, the Director has determined that an extra-
schedular evaluation is not warranted does the Board have 
jurisdiction to decide the claim on the merits.  

In conclusion, the Board refers the Veteran's claims for TDIU 
and increased rating for posttraumatic syndrome with headaches 
to the Under Secretary for Benefits or Director of 
Compensation and Pension Service for an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.	As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the TDIU claim 
on appeal, either on a schedular or 
extra-schedular basis.  This notice must 
indicate what information or evidence 
the Veteran should provide, and of what 
information or evidence VA will attempt 
to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b).  This letter should also 
comply with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective date.  

2.	Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, 
for him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

3.	Submit the claims for TDIU and an 
increased rating for posttraumatic 
syndrome with headaches to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), is based 
on the fact that the schedular ratings 
are inadequate to compensate for the 
average impairment of earning capacity 
due to the Veteran's disabilities.  
Exceptional or unusual circumstances, 
such as frequent hospitalization or 
marked interference with employment, are 
required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular Veteran 
is rendered unable to secure or follow a 
substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address 
both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  All of the Veteran's 
service-connected disabilities, as well 
as his employment history, educational 
and vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should 
be considered.  

4.	Then readjudicate the claims for TDIU and 
an increased rating for posttraumatic 
syndrome with headaches on an extra-
schedular basis, in light of the 
additional evidence obtained.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


